Title: To James Madison from William Savage, 24 March 1801
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica March 24th: 1801.
					
					The preceeding is a Copy of my last respects, since which I am without any of your favors.
					Lord Hugh Seymour in his letters to me of the      & 8th. February assures me that the persons whose names have been represented to him as American Subjects shall be liberated if their persons answer the description given.  He further assures me upon enquiry no person by the name of James Hughes is on board the Squadron under His command.  William Morley Keeling, Nathaniel Rutland Abraham Rutland, Alexander Washburn, & Benjamin Littlefield with Zachariah Bond have been liberated & I have every reason to believe all that can be found among the Several lists transmitted have been liberated.
					On the 24th. Ultimo I received a letter from His Lordship Copy of which I beg leave to transcribe
					“Sir
					“It haveing been my desire to releive with as much dispatch as is consonant with the Justice to the Public Service as well as to the Individuals, such American Seamen as are serving in this Squadron under my Command you will easily believe that I feel some regret at having been obliged to change my plan in consequence of an American Schooner having been employed at Kingston in receiving Deserters from His Majestys Ships.
					The officer of the Surprize boat previous to that Ship Sailing found two of her Deserters headed up in Casks, while a Third jumped over board from her & swam to the Shore in his view
					The Departure of the Surprise will for some time delay the prosecution of the Master of the Vessell, but as I must complain of this conduct to the Government of America when fully master of the circumstances of this extraordinary outrage which requires satisfaction, I shall defer discharging any more claim’d as Subjects of the United States of America, but when the application for their release pass through the Hands of His Majestys Minister near that country”
					Signed H Seymour
					I had two days before the receipt of this Letter been applied to by the Captn. of the American Vessell to interfere for his Mate who was taken with the Deserters.  I remonstrated against the great impropriety of the measure  I found the facts the master acknowledged was very similar to what is afterwards set forth by His Lordship and peremptorily declin’d, as I then thought and still think the Mate deserved the treatment he met with for so manifest a violation of the Law, & in so doing I trust you will approve of my Conduct.
					After receiving His Lordship’s Letter I considered myself called on to Investigate this Case, which I did & on a very particular examination of the Master it appear’d evident that He was on shore & by no means privy to the business.  On this I immediately formed a very long and special affidavit stating all the Master knew and then waited on His Lordship with the same who received me very politely.  Upon arguing the Business I observed to him under existing circumstances, I flatter’d myself that the Affidavit & what I personally communicated would operate to take away any doubts in his mind & trusted he was convinced of the Masters innocence.  He was pleased to say every thing appear’d candid & I am convinced He is satisfied of the Masters innocence
					In consequence of this Business I assembled at my office every American Master and requested their Serious attention to this Business & pointed out what would be the consequence if any thing of the kind took place, which I have reason to think has a very happy effect.  I have the pleasure to inform you all American Seamen who have my protection are immediately liberated and I have personally & by letter assured His Lordship that I shall at all times be exceedingly correct to whom I give protections.
					During Admiral Parker being on this Station I have often been in imminent danger of my life from armed Men in rescuing American Seamen by virtue of my Commission as a Magistrate in this community and I have to assure you that the emolument of my office does not exceed Twelve Hundred Dollars ⅌ annum  My predecessor Cap Talbot if I am rightly informed had between Two & Three Thousand Dollars annually.  As I have never received any thing by way of Salary, under these circumstances & particularly in a Country where every necessary of life are four times what they are in America I beg leave to solicit the favor of you to state this to His Excellency the President of the United States who I trust will consider my services entitled to some pecuniary sum.  My time from Eight in the Morning to near Four o Clock every day except Sundays is taken up in the various dutys of my office & I am continually called on by unfortunate people for advice, protections & other matters that occasionally occur for which I never obtain a Farthing  With Great Respect Your ob Servt.
					
						Wm. Savage
						Agent for U. S. of America
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
